DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 17, 19, 20, 21, 27, 39, 42, 42, 44, 45 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by EP 3252978.
- With respect to claims 1, 20-21, 27 and 45, EP ’78 discloses a source node arranged to communicate with one or more destination nodes across a network, the network having a plurality of paths between the source node and the one or more destination nodes (e.g. Fig. 2a with LTE and WiFi), the source node comprising: a processor and a memory  (Fig. 1 and Fig. 2a) configured to: prepare at least one of a plurality of uncoded packets for transmission on a first one (P1) of the plurality of paths from the source node (S) to a destination node (D) (e.g. Fig. 2b with payload packet 2102 over LTE); and generate a first coded packet for transmission on a second, different one (P2) of the plurality of paths from the source node (S) to the destination node (D) (fig. 2b with protection packet over WiFi), the first coded packet based upon a set of uncoded packets (e.g. Fig. 4a shows generation of protection packes), wherein the set of uncoded packets comprises: a next uncoded packet to be transmitted by the source node; a previously transmitted uncoded packets where a is an integer equal to or greater than zero; and b uncoded packets that are to be transmitted after the next uncoded packet where b is an integer equal to or greater than zero (Fig. 4a shows the previously transmitted uncoded packets, next uncoded packet and uncoded packets and inherently they are equal to or greater than zero); wherein b is determined based on relative delays of the first one (P1) of the plurality of paths and the second one (P2) of the plurality of paths, wherein the sum of a and b is greater than zero (see par. 63, where relates delays of paths and Fig. 4).  
- With respect to claims 11, 37, EP ’78 discloses wherein a is determined according to a relative speedup of the second path (e.g. par. 43).  
- With respect to claims 13, 17, 39, EP ’78 discloses wherein the source node is further configured to use network parameters for transmission of packets across the network, wherein network parameters for the source node include at least one of: group of packets to be transmitted at any point in time, being defined by a and b; information rate; available paths; and allocated path loads (e.g. par. 43).  Page 4 of 9Appl. No.: Not Yet AssignedDocket No.: CODEON-013AUS Preliminary Amendment 

	- With respect to claim 42, EP ’78 discloses wherein the parameters for a source node are determined at the source node according to externally-received information (see par. 32).  

Allowable Subject Matter
Claims 4-4, 29, 30, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471